DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 12/16/19.
	Claims 1-16 are pending.

Claim Objections
The interpretation of claim 9 is unclear and while the examiner has attempted to identify a teaching with respect to, under broadest reasonable interpretation, “a line pattern,” it is unclear how the at least one of “a line pattern” applies to “to be complied with by text.” That is, “to be complied with by text” is unclear, even in light of the specification. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
However, it is unclear where in the specification the necessary and sufficient corresponding structure is recited for the identified elements interpreted under 112f. See the 112(b) rejection, below. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations of claim 15 “a classifier for,” “said classifier being configured to,” “a line extractor to,” “a recognition engine for,” and “a text editor for” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melinand et al. (US 20170109032, Herein “Melinand”).
Regarding claim 1, Melinand teaches A method for processing text handwriting (handwriting recognition of text and also shapes [0058] processed based on receipt via input surface of strokes ([0060] and [0061])) on a computing device (processor processing and computer (Figs. 1 to 3)), the computing device comprising a processor, a memory and at least one non-transitory computer readable medium for processing text handwriting under control of the processor (processor and coputer (abstract, [0012], [0055]); processing handwriting such as structured interrelationships and corresponding controls (figs. 4 to 31)), the method comprising: 
detecting a plurality of input strokes of digital ink with an input surface (analyzed segments of input strokes for determination as, e.g., text characters or shapes such as to form words or groups of shapes [0063]), said input strokes being input in a free handwriting format (e.g., the user input received in handwriting such as “ok” 406 without constraint such as without being limited within the without any handwriting constraint (while the recited computer necessitates some constraint and thus restricts “without any” to ordinary interpretation of constraint corresponding to user input such as display dimensions, Melinand discloses without constraint such as the user able to determine dimensions and locations of handwriting input, such as eleents 406, 412, and 410 without being prompted or limited to a particular region or location other than the user input region, ordinarily understood (fig. 4)); displaying said plurality of input strokes on a display device in said free handwriting format (user input such as stroke 404 and strokes corresponding with letters “ok” and line 412 (fig. 4); see also figs. 5 o 31 for similarly described input strokes as handwriting); classifying each input stroke as text or non-text (identification of handwritten input as text of shapes ([0064] to [0069]); detection and differentiation of handwritten objects of shapes and text [0072]; figs. 5 and 6 show distinguishing between text and shape input), said classifying comprising detecting as text at least one text block from said input strokes (a grouping/block of text with associated characters such that an association may be performed with respect to recognized content/text of the same text block [0083]); performing text recognition on said at least one text block (determination of text meanings such as with respect to configuration (e.g., block) [0066], such as recognizing text at a user determined location (i.e., without constraint) [0083[), said text recognition comprising: extracting text lines from said at least one text block (with respect to each line of text perform text recognition [0083]; for instance, the plurality of text lines associated with block 408, such that each line may be recognized as text corresponding with 4006 (fig. 4)); generating model data that associate each stroke of said at least one text block with a character (recognized characters [0061] based on stroke input [0060]), a word (characters forming words [0063]) and a text line of said at least one text block (sentences [0066] such as with respect to an input line of text [0083]); normalizing each text line from the free handwriting format into a structured format to comply with a document pattern (normalization of text to comply with rendering text in a document format more recognizable as textual content, such as corresponding said normalization comprising for each text line: computing for said text line a respective transform function to transform said text line into the structured format (normalization formula  [0073]); applying the respective transform function to transform each stroke of said text line into the structured format (normalization such as size normalization and/or b-spline approximation to smooth the input [0061]); and updating the model data of said text line based on the respective transform function (generation of, e.g., typeset ink based on the normalized/transformed input [0061]; such as configuring text block 408 for rendering for display as 4006 (fig. 3)).

Regarding claim 2, Melinand teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, comprising storing the model data generated during said text recognition (under broadest reasonable interpretation, user input and corresponding analytics are stored in computer memory, such as RAM [0056]), wherein said updating the model data further comprises storing the updated model data of said at least one text block in replacement of the model data generated during said text recognition (computer memory for storing processing elements [0056] with respect to replacement of the model data such as passing the the preprocessed strokes to the recognition stage in replacement of the original data, such as for recognition [0061]). 

Regarding claim 3, Melinand teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, comprising, after said normalizing, displaying the text lines of said at least one text block in the structured format (after normalizing such 

Regarding claim 4, Melinand teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein the model data of the at least one text block comprise:
character information defining a plurality of characters (character data [0050] correspoinding with inut data and processing [0061] for recognition as characters [0062]), each character being associated with at least one stroke of digital ink (input stroke data ([0061] and [0062]) based on stroke data ([0007], [0011], [0060] to [0063], [0072] to [0074], [0090] to [0092[) and with a text line of said at least one text block (e.g., the text block 406 corresponding with the line of text established by the framework 4006, 4008, 4010, 4012, and 4014 (fig. 5); see also [0083] for determined text input line);
word information defining a plurality of words (formed expressions such as words ([0063] to [0066])), each word being associated with at least one character as defined by the character information (e.g., the word “ok” (fig. 5)); and
line information defining each text line of said at least one text block (e.g., line input (fig. 5)), each text line being associated with at least one word as defined by the word information (e.g., word “ok” (fig. 5); even further, text may be defined as different line elements such as “ok” and “go to the meeting” (fig. 16)).

Regarding claim 6, Melinand teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein said updating the model data during said normalizing comprises updating the line information of said text line based on the respective transform function (updated line information such as typeset ink version of a line based on size information of a given line [0061]).

	Regarding claim 8, Melinand teaches the limitations of claim 1, as above.
	Furthermore, Melinand teaches The method of claim 1, wherein the document pattern defines at least one of the following handwriting constraints to be complied with by text:
a margin of a display area;
a line pattern; and
an interline distance (as for line pattern, make the appearance more regular than theoriginal handwriting while retaining a similar styling or look-and-feel, such as by conversion into a line typeset , such as line positional and styling changes [0073]).

Regarding claim 10, Melinand in view of Dixon teaches the limitations of claims 1 and 9, as above.
Furthermore, Melinand teaches The method of claim 9, wherein the document pattern comprises a line pattern defining guidelines according to which text is to be arranged in the structured format (an input guideline framework (fig. 5); guide element [0083]).

Regarding claim 14, Melinand teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein during said normalizing, the model data of each text line is updated according to the respective transform function while blocking any text recognition that may result from said applying the respective transform function (given the unclear meaning of “blocking,” the examiner will attempt an interpretation that corresponds with the previously recited text block, however as a verb, such as performing a text block rendering of any text 

Regarding claim 15, Melinand teaches A computing device for handwriting text, comprising:
an input surface for detecting a plurality of strokes of digital ink, said strokes being input in a free handwriting format without any handwriting constraint;
a display device for displaying said plurality of input strokes in said free handwriting format (handwriting processing for determining text and non-text eleents using processor, compute, and display devices (abstract; [0012]) further based on receiving input via device ([0010] and [0011])).
The claim recites similar limitations as claim 1 – see above. 

Regarding claim 16, the claim recites similar limitations as claims 1 and 15 – see above (memory for storing software of computing device [0055]).
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand, as above, and in view of Dixon et al. (US 20180349692, Herein “Dixon”).
Regarding claim 5, Melinand teaches the limitations of claims 1 and 4, as above.
However, Melinand fails to specifically teach The method of claim 4, wherein the line information comprises, for each text line of said at least one text block:
origin coordinates representing an origin of the text line;
slant information representing a slant of the text line; and
height information representing a height of the text line.
Yet, in a related art, Dixon discloses origin coordinates representing an origin of the text line (within coordinate space [0043], x,y coordinates [0061]); slant information representing a slant of the text line (with respect to recognizing handwritten content in any orientation, such as a curved/slanted orientation across the content [0020], processing slant, angle, or curvature information [0043]); and height information representing a height of the text line (e.g., size information representing how big a character is [0043]; height information [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the origin coordinates, slant information, and height information of Dixon with the text analysis of Melinand to have origin coordinates representing an origin of the text line; slant information representing a slant of the text line; and height information representing a height of the text line. The combination would allow for, according to the motivation of Dixon, better performing textual analysis such as normalizing the user input so that a line of text, for instance, can be recognized by a handwriting recognizer ([0033] and [0034]).  As such, users may be able to input without 

Regarding claim 9, Melinand teaches the limitations of claim 1, as above.
However, Melinand fails to specifically teach The method of claim 1, wherein each transform function defines at least one of the following transformation components to be applied on a respective text line during said normalizing:
a translation component;
a scale component; and
a rotation component.
Yet, in a related art, Dixon discloses, e.g., rotating [0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the rotating for normalization of Dixon with the text recognition of Melinand to have a rotation component. The combination would allow for, according to the motivation of Dixon, normalizing the user input so that a line of text, for instance, can be recognized by a handwriting recognizer ([0033] and [0034]).  

Regarding claim 12, Melinand in view of Dixon teaches the limitations of claims 1, 9, and 10, as above.
The method of claim 10, wherein the translation component of the transform function is determined during said normalizing to perform a translation of a text line so that the origin of said text line is moved to be aligned with a corresponding guideline of the line pattern which is assigned to said text line during said normalizing (aligning the origin or original location of a text line to a text line such as a horizontal straight text line [0064]). 

Regarding claim 13, Melinand in view of Dixon teaches the limitations of claims 1 and 9, as above.
Furthermore, Dixon teaches The method of claim 9, wherein said rotating component is determined during said normalizing to rotate a respective text line so at to reduce its slant to zero in accordance with the document pattern (rotation to a horizontal straight text line [0064]).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand, as above, and in view of Koubaroulis et al. (US 20040165774, Herein “Koubaroulis”) in view of Dixon. 	
Regarding claim 7, Melinand teaches the limitations of claim 1, as above.
However, Melinand fails to specifically teach The method of claim 1, wherein said normalizing comprises for each text line:
determining input parameters comprising the origin coordinates, the slant information and the height information of said text line;
wherein the respective transform function is computed based on the input parameters and on the document pattern.
Yet, in a related art, Koubaroulis discloses distinguishing textual meanings based on spatial characteristics, such as parts of user input which share soe common attribute such as belonging to a text 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the deskewing of Koubaroulis with the free form textual analysis based on handwriting of Melinand to have determining input parameters comprising the origin coordinates, the slant information and the height information of said text line; wherein the respective transform function is computed based on the input parameters and on the document pattern. The combination would allow for, according to the motivation of Koubaroulis, the benefit as described above, in addition to allowing the user to perform writing in arbitrary and thus convenient positions and orientations on a page, while still allowing the system to determine text lines for handwriting recognition [0029]; see also [0031] to [0051]. 

However, Melinand in view of Koubaroulis fails to specifically teach origin coordinates.
Yet, in a related art, Dixon discloses coordinate information [0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the origin coordinates of Dixon with the handwriting input without 
Furthermore, Dixon teaches:
determining input parameters comprising the origin coordinates, the slant information and the height information of said text line (e.g., orientation [0043] and stroke height [0060]). 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand in view of Dixon, as above, and in view of Lin et al. (US 20070154094, Herein “Lin”). 
Regarding claim 11, Melinand in view of Dixon teaches the limitations of claims 1, 9, and 10, as above.
However, Melinand in view of Dixon fails to specifically teach the method of claim 10, wherein the scale component of the transform function is determined during said normalizing based on a ratio of the distance between two consecutive guidelines of said line pattern relative to the height of the respective text line.
Yet, in a related art, Lin discloses normalization of the text with respect to top and bottom guidelines, such as normalizing characters that fall within the top and bottom guidelines [0038] (i.e., if the ratio of the distance between two guidelines is greater than the height of a given character such that the character(s) fall within the guidelines, then perform corresponding normalization). 


Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/JASON T EDWARDS/Examiner, Art Unit 2144